Title: To Thomas Jefferson from Thomas Herty, 28 December 1800
From: Herty, Thomas
To: Jefferson, Thomas



Sir
City of Washington Decr. 28th 1800

Having transmitted you a circular letter some time since, relative to the propriety of the Legislature’s circulating a Digest of the Laws of the United States published by me; I presented a Memorial to the House of Representatives to that effect—the Committee who were appointed to report thereon, namely, Messrs. Craik, Wadsworth & Grove, have not yet reported and I have reason to believe they trifle therewith, being three weeks tomorrow since the Memorial was presented.

I now take the liberty of soliciting your influence in this business; the only claim I make to your support, is grounded on my having been persecuted for my political opinions and which I apprehend is the motive that induces some of the Committee from acting.—Independent of any other consideration, I think it adequate to the end proposed; every member with whom I conversed on the subject, think the same.
I lived in Talbot County on the Eastern Shore of this State in the capacity of Deputy Clerk of the County Court, under William Stoddert Bond then Clerk; in the Fall of 1798 I had taken an active part in the election of Joshua Seeney a Republican candidate for congress, against the decided interest of my employer and others who professed friendship.—the various disputations which I had with those characters (who were decided Monarchists) relative to the merits and demerits as well of the then candidates, as of your moral and political conduct, which had invariably been the topic, procured me the names Jacobin, disorganizer &c and consequently an immediate discharge from the service. This opposition I made, not from a personal knowledge of the characters I supported, but from a consciousness of supporting principles congenial to my own feelings, and conducive to the happiness of our species; which I aver has since been (tho perhaps more circumspect) and ever shall be my guide, however it may operate against my private interest.
I had then no other alternative but to repair to Baltimore, where I issued proposals for publishing an Abridgment of the Laws of Maryland, which I transcribed and arranged after office hours, during 16 months that I had been Deputy Clk.—By the interference of a friend, I got the attorney general to examine the same, of which he gave a favorable certificate, and without which it must inevitably have fallen thro’.
The great expense attending the publication of that work, and the small circulation which it had contrary to my then sanguine expectations, prevented me from fully discharging the debt contracted for printing—the proceeds of the work now submitted to Congress, has not yet repaid the expenses attending the same.
This brief statement is thus candidly submitted to you, under a presumption that you will be pleased to consider it in its proper light; and being convinced that you are fully disposed to countenance the industrious part of society in laudable undertakings, I flatter myself that you will not consider the present application beneath your notice, but that you will be pleased to give it your influence and support, should you be of opinion that it is worthy of the same.

I shall write to Genl. Smith and Mr. Jos. H. Nicholson, (both members of this State) to the above effect; the latter I believe, knows something of my sufferings, he has been instrumental in getting a Resolution passed in my favor in the State legislature, relative to a distribution of the Laws of that State, and thro’ him I got Mr. Craik to present my Memorial as the most likely way of succeeding.
I beg leave to subscribe myself Sir your most respectful and obedt. hble servt.

Thomas Herty

